Citation Nr: 0101782	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied service connection for PTSD.  He withdrew his request 
for a hearing in writing in January 1998.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2000).


FINDING OF FACT

The veteran is shown to have PTSD as a result of his 
traumatic experiences while performing military service in 
Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred during his active wartime 
service.  38 U.S.C. § 1110, 5107 (West 1991 & 2000); 38 
C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service personnel records indicate that the veteran served in 
Vietnam from October 1965 to October 1966.  His principal 
occupation was that of wheeled vehicle mechanic.  According 
to his DA Form 20, he was assigned to a maintenance unit 
during his Vietnam tour.  

In May 1997, the U.S. Army & Joint Services Environmental 
Support Group, now redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provided the 
unit history of the 178th Maintenance Company (previously the 
536th Ordnance Company), as well as extracts of an 
Operational Report-Lessons Learned submitted by the 1st 
Cavalry Division for the period ending in April 1966.  
Further, the USASCRAR report contained extracts of Combat 
Lessons Learned Bulletin dated in July 1966.

According to the USASCRUR report, he was assigned to the 
536th Ordnance Company, redesignated the 178th Maintenance 
Company.  The report indicated that the unit was located in 
An Khe, Republic of Vietnam for a certain period.  That 
report, citing information from an Operational Report-Lessons 
Learned submitted by the 1st Cavalry Division, reveals an 
attack against Camp Radcliff in February 1966, and an attack 
against An Khe in April 1966.  The foregoing indicates that, 
while located in An Khe, the 178th Maintenance Company 
provided backup support to the 1st Cavalry Division 
(Airmobile), as well as elements of the 173rd Infantry 
Division (Airborne).

In a statement in support of claim, received in December 
1995, the veteran claimed he was assigned to a graves 
registration detail in Vietnam, and on one occasion, while 
working with graves registration, he was sent to pick up some 
dead bodies near the Cambodian border.  On another occasion, 
while removing dead soldiers from a bunker, he reported that 
a 1st Cavalry helicopter ran 6 or 7 Viet Cong out from the 
jungle towards us, and he killed two of them during that 
incident.

In April 1996, a VA social worker provided information that 
he had treated the veteran for alcoholism and PTSD, and 
indicated that he reported performing grave registration duty 
in Phu Mi in 1965 or 1966, picking up body parts and 
processing corpses.  The social worker reported that the 
veteran experienced flashbacks and disassociative episodes in 
his office when he recalled a graves registration episode in 
Vietnam, processing corpses and picking up body parts.  He 
therefore opined that the veteran's experiences in Vietnam 
"significantly impinged upon his ability to live without 
fear and avoidance of these depressing memories."

During an August 1996 consultation with a VA social worker, 
the veteran stated that his unit was attached to various 
others including the 1st Air Cavalry and the 25th Infantry 
Division.  He also stated that he was rescued by chopper on 
several occasions, and reported being mortared, but not 
injured.  Pursuant to an August 1996 VA psychiatric report, 
he reported occasional combat-related nightmares and 
flashbacks of having to assemble body parts, and he was 
diagnosed with Axis I PTSD with depressive and anxious 
features. 

A March 1998 VA psychiatric examination concluded that the 
veteran warrants a diagnosis of PTSD with depressive and 
anxious features.  The examiner stated that traumatic events 
in Vietnam: namely, graves registration, handling dead 
bodies, killing two Viet Cong, facing sniper fire, and 
ambushes that required helicopter rescue, were sufficient to 
cause the veteran's PTSD.  On that occasion, the veteran 
reported that his nightmares were always the same, about two 
Viet Cong he killed when he was on an assignment with graves 
registration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2000).

On the basis of the evidence of record, it is the Board's 
conclusion that this veteran did indeed experience 
significant stressors related to combat, to include gruesome 
duty in a graves registration unit while serving in Vietnam.  
USASCRUR reported that his unit was in support of several 
heavily-engaged combat units during his tour in Vietnam 
(e.g., the 1st Air Cavalry and the 173rd Infantry Division); 
yet, the fact that it was unable to verify his stressor 
stories beyond a shadow of a doubt is of little or no moment.  
It is also insignificant that he did not have a combat-
related military occupational specialty during his tour in 
Vietnam.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  His 
consistent and credible version of the experiences he endured 
in Vietnam are consistent with the circumstances of his 
service, and they are deemed to be amply supported by the 
available evidence of record.  38 C.F.R. §§ 1154, 3.304 
(2000).  

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, including 
informing him of all the evidence needed to support his 
claim.  In view of the favorable action taken relative to the 
veteran in this case, no prejudice accrues to him by virtue 
of the fact that a decision is made here on his claim prior 
to RO consideration of his case under the VCAA.  


ORDER

Service connection for PTSD is granted.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals



